RESOLUCIÓN
Mediante Resolución de 30 de mayo de 1997, se dispuso de la organización de la Conferencia Notarial de Puerto Rico. Se enmienda dicha resolución para que la Parte II de ésta, sobre los miembros que componen la Conferencia Notarial, incluya en el inciso (3) a los Archiveros de Distrito. El inciso (3), según enmendado, de la Parte II, leerá:
II. MIEMBROS QUE LA COMPONEN
Serán miembros de la Conferencia Notarial:
*5743. La Directora de la Oficina de Inspección de Notarías, los Inspectores de Protocolos y los Archiveros de Distrito.

Regístrese y Publíquese.

Lo acordó el Tribunal y certifica el Secretario del Tribunal Supremo. El Juez Asociado Señor Rebollo López no intervino.
(Fdo.) Francisco R. Agrait Liado

Secretario del Tribunal Supremo